Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Roberto Fernandez on January 5, 2020. The scope of the claims is in no way changed by the amendment. 

The application has been amended as follows: 

	Claim 1, Line 7 delete “underlapping region” before “bottom surface”

	Same claim, Line 8, delete “underlapping region” before “top surface” 

	Same claim, Line 12, after “region” delete “of the module”  

	  
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding Claim 1, the prior art of record, specifically Gangemi, Kesler and Dalacu discloses roofing modules comprising solar panels which are configured to overlap adjacent tiles and include wireless power outputs as set forth in Claim 1. However, the prior art all disclose any heat dissipating features forming grooves, channels or cavities .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY L MARTIN whose telephone number is (571)270-7298.  The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm. Examiner Martin’s fax number is (571) 270-8298. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached at (303) 297-4684. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

	/BETHANY L MARTIN/               Primary Examiner, Art Unit 1721